DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending.  Claims 1-17 have been examined in this Office Action.  Claims 18-20 are withdrawn.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Election/Restrictions
Applicant’s election of invention I, claims 1-17, in the reply filed on 07/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terms and grammar that are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claim 1 recites the limitation “lane division together with road type division for a road”; however, it is indefinite what this limitation means or how it fits into the claim 
Claim(s) 2-17 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 4 recites the limitation "the road type" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the departure start point" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation of the departure start point confirmed from the total number of lanes; however, there is no confirmation of the, or any, departure start point nor anything confirmed from the total number of lanes within the claim scope.  Therefore, this limitation is indefinite.  
Claim 8 recites the limitation "the lane change point arrival" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the departure road" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 9 is(are) rejected because it(they) depend(s) on claim 8 and fail(s) to cure the deficiency(ies) above.  
Claim 9 recites the limitation "the inertial drive guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the start point compensation factor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inertial drive guide" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the inertia drive guide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0043896 to Lee et al.
As per claim 1, Lee discloses A method for inertia drive control (Lee; At least the abstract), comprising:
performing, by an inertia drive controller, advanced inertia drive control (Lee; At least paragraph(s) 46-48) by:
detecting a speed reduction event during road driving of a vehicle, lane division together with road type division for a road (Lee; At least paragraph(s) 102 and 103); and
performing inertia drive control guide and the inertia drive control on drive conditions of lane change and lane maintenance (Lee; At least paragraph(s) 256, 257, 272, 277, 377, and 378).
As per claim 2, Lee discloses wherein the lane change is applied to departure approach driving of an interchange (IC) or a junction (JC), and the lane 
As per claim 3, wherein the speed reduction event is confirmed from navigation information or road information of a vehicle-to-vehicle (V2V) communication device (Lee; At least paragraph(s) 146, 153, 218, 274, 279, and 285).
As per claim 4, Lee discloses wherein the advanced inertia drive control includes:
determining, by the inertia drive controller, a total number of lanes for the lane division by classifying an expressway or a highway in which the speed reduction event has occurred into the road type (Lee; At least paragraph(s) 103, 218, 373;
determining, by the inertia drive controller, a driving lane among the total number of lanes (Lee; At least paragraph(s) 102-104 and 218);
in case of a lane change speed reduction condition by the speed reduction event, switching, by the inertia drive controller, to a lane change inertial drive control mode in which departure determination, departure start point determination, lane change point determination, lane change alarm display, departure start point arrival, rear vehicle condition determination, departure start point feed forward condition setting, departure switching point feedback condition setting, and departure inertial drive control are performed (Lee; At least paragraph(s) 84, 104, 248-257, 272, 276-279, 280, 336, 339, 371, and 372);
in case of a lane maintenance speed reduction condition by the speed reduction event, switching, by the inertia drive controller, to a lane maintenance inertia drive control mode in which passage object division, passage road start point determination, 
determining, by the inertia drive controller, departure arrival in the lane change inertia drive control mode and completion of object passage road advanced inertia drive control in the lane maintenance inertia drive control mode (Lee; At least paragraph(s) 104 and 248-257).
As per claim 5, Lee discloses wherein the lane division is performed when the total number of lanes corresponds to a first lane, a second lane, a third lane, and an N-th lane, wherein N is a constant that is equal to or greater than 4 (Lee; At least paragraph(s) 103 and figure 5; the lane division would be based on the number of lanes and would be performed if the total number were greater than 4).
As per claim 7, Lee discloses wherein the departure determination is performed by determining a departure position and a departure speed limit from the total number of lanes (Lee; At least paragraph(s) 248-257 and 277-280).
As per claim 8, Lee discloses wherein the departure start point determination is performed by differently providing start point compensation factors to the departure start point confirmed from the total number of lanes, and the lane change point determination is performed by confirming the lane change point arrival through the departure start point and calculation of the number of times of lane changes up to the departure road (Lee; At least paragraph(s) 218, 248-257, and 264).
As per claim 9, Lee discloses wherein the inertia drive guide for the departure start point becomes earlier or is delayed through application of the start point 
As per claim 10, Lee discloses wherein the rear vehicle condition determination is performed by applying an initial inter-vehicle distance between a subject vehicle and a rear vehicle, a vehicle speed difference, and a final inter-vehicle distance (Lee; At least paragraph(s) 104, 279-281, and 402-405).
As per claim 11, Lee discloses wherein the initial inter-vehicle distance, the vehicle speed difference, and the final inter-vehicle distance apply threshold values for condition satisfaction, and the threshold values for the condition satisfaction delay the inertia drive guide (Lee; At least paragraph(s) 279-281).
As per claim 12, Lee discloses wherein the departure start point feed forward condition setting is performed by applying an inertia drive motor torque obtained by adding an additional torque to a basic creep torque to a motor, and the departure switching point feedback condition setting is performed through vehicle speed control for reaching a target vehicle speed at a target point (Lee; At least paragraph(s) 248-249 and 276-281).
As per claim 14, Lee discloses wherein the passage object division is performed by applying a speed camera or a tollgate (Lee; At least paragraph(s) 389).
As per claim 15, Lee discloses wherein the passage road start point feed forward condition setting is performed by applying an inertia drive motor torque obtained by adding an additional torque to a basic creep torque to a motor, and the passage road switching point feedback condition setting is performed through vehicle speed control 
As per claim 17, Lee discloses wherein when the road type is a road having two lanes or less, the inertia drive control is performed until the speed reduction event is released to follow the inertia drive guide (Lee; At least paragraph(s) 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As per claim 6, Lee discloses determining lane, route, road, etc. information, but does not explicitly disclose wherein the second lane is applied as a reference lane in determining the driving lane.  
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have used any lane as a reference lane.  Choosing which lane, structure, object, etc. to use a reference point would be within the skill of one in the art and a matter of design choice.   
As per claims 13 and 16, Lee discloses using feedforward and feedback control (Lee; At least paragraph(s) 248, 249, and 336), but does not explicitly disclose applying correction factors, i.e., 

wherein the passage road start point feed forward condition setting is performed by applying a feed forward correction factor that decreases or increases a feed forward value, and the passage road switching point feedback condition setting is performed by applying a feedback correction factor that decreases or increases a feedback value.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have chosen the method of applying feedforward and feedback control as a matter of design choice.  Applying a correction factor is a common method of applying feedforward and feedback and would have been known to one in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669